Citation Nr: 0626269	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  00-24 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 50 percent for residuals of acne keloidalis nuchae of 
the occipital region and excision of sebaceous 
trichofolliculoma of the right temporal region.  

2.  Entitlement to service connection for scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2004, the AMC sent the veteran a VCAA notice letter 
to an incorrect address.   It was returned to the AMC and as 
a result, the AMC obtained the veteran's correct address and 
remailed the VCAA notice in September 2004.  Future 
correspondence was sent to the veteran's correct address.  
However, The AMC sent the veteran a supplemental statement of 
the case (SSOC) in September 2005 using the incorrect address 
and there is no evidence of record that the AMC remailed it 
to the correct address.  Additionally, the veteran's 
representative stated that the September 2005 SSOC was not 
mailed to the veteran at his correct address and indicates 
that the case should be remanded to correct this problem.  

Although the RO is not required to "move heaven and earth" 
to find a veteran who has not kept it apprised of his 
whereabouts, the claims folder in this case shows a plausible 
alternative address that was recently provided by the 
veteran.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  The 
veteran in this case provided his current address.  
Therefore, a remand is required to correct this matter.  

The Board has also reviewed the other contentions of the 
veteran's representative.  The veteran's representative 
asserts that the VA examination provided in March 2005 was 
inadequate because it did not assess the tenderness of the 
scars on the lower occipital area of the veteran's head.  
However, the Board notes that the examiner described those 
scars as "itchy and sore."  Therefore, a remand is not 
necessary to obtain another examination for the scars.  

The veteran's representative also argues that the color 
photographs that were supposed to accompany the March 2005 
examination are undated, and therefore it cannot be 
determined which photographs the examiner referred to in his 
report when he stated, "today's appearance is much worse 
than shown on the available old photograph in his C file 
which at that time showed very minimal lesions."  However, 
there is a release form in the same envelope as the undated 
photographs, signed by the veteran, and dated the same day as 
the March 2005 examination.  There are other color 
photographs in the folder that are attached to a December 
2000 letter from the veteran.  Therefore, it is possible to 
determine that the "available old photograph in his C-file" 
is the photograph from December 2000, and that the 
photographs stored in the envelope with the March 2005 
release form were taken at the March 2005 examination.  
Therefore, a remand is not necessary to obtain new 
photographs.  

If the veteran wishes to submit additional medical records or 
reports, he may do so, but based on the above, the case is 
REMANDED for only the following actions:

1.  The AMC should remail a copy of the 
September 2005 SSOC to the veteran at his 
correct address, as shown on the September 
2004 VCAA letter.   

2.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


